Case 19-11504-elf       Doc 15    Filed 04/09/19 Entered 04/10/19 08:48:12            Desc Main
                                  Document      Page 1 of 1


                      UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

IN RE:         CHARLOTTE BODIFORD,                   :      Chapter 7
                                                     :
                              Debtor                 :      Bky. No. 19-11504 ELF

                                          ORDER

       AND, the court having scheduled a hearing to consider whetherthe Debtor prohibited
from refiling any future bankruptcy cases without prior court permission;

       AND, the Debtor having failed to appear at the hearing;


       It is hereby ORDERED that:

1. The above bankruptcy case is DISMISSED.

2. The Debtor is PROHIBITED from filing another bankruptcy case unless the Debtor’s
   bankruptcy petition is accompanied by all of the required bankruptcy schedules and
   statements, which have been completed, and a valid certification of compliance with 11
   U.S.C. §109(h).

3. In the event that the Debtor attempts to file a bankruptcy case in violation of this order, THE
   CLERK IS INSTRUCTED NOT TO DOCKET THE BANKRUPTCY PETITION, but
   instead to deliver the papers immediately to the assigned bankruptcy judge for appropriate
   action.

4. The prohibition set forth in Paragraph 2 shall EXPIRE on April 9, 2020.




Date: "QSJM, 2019
                                  ERIC L. FRANK
                                  U.S. BANKRUPTCY JUDGE

cc:    Charlotte Bodiford
       605 Beverly Blvd.
       Upper Darby, PA 19082
